Citation Nr: 1743631	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-41 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Barbara R. Lincoln, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active duty service from September 1952 to September 1954.  He died in October 2016 and appellant is his surviving spouse.  The appellant timely requested that she be substituted for the Veteran and VA allowed the substitution.  See 38 U.S.C.A. § 5121A.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant and her daughter testified before the undersigned Veterans Law Judge in July 2017.  A transcript is of record.  The Board held the record open for 60 days from the date of the hearing in order for appellant's representative to submit additional medical records, but no additional evidence was received.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The average Puretone threshold in decibels during an authorized audiological evaluation in March 2015 was 77.5 in the right ear and 76.25 in the left.  Speech recognition scores using the Maryland CNC word lists were 64 percent in both ears.  

2.  The Veteran's service-connected disabilities did not render him unable to secure    or follow any form of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 6100) and § 4.86 (1998) (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in October 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified, including service treatment records, post-service treatment records, and VA examination reports.  The appellant was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent     the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the      effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.         See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral sensorineural hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2016). 

To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (Diagnostic Code 6100) (2016).  The rating criteria also provides for rating exceptional patterns of hearing impairment when      the Puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the Puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  In such cases, each ear is considered separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  

An examination for hearing loss must be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

The evidence in this case as it pertains to the claim for an increased rating for bilateral hearing loss includes VA treatment records, a VA examination report,     and testimony presented to the Board in July 2017.  The Board notes that appellant testified that the Veteran received treatment at VA facilities in Houston and Beaumont.  Records from these facilities obtained in April 2015, however, do not reveal treatment for his bilateral hearing loss during the period in question.  

The Veteran underwent a VA hearing loss and tinnitus DBQ in March 2015.  Audiometric testing revealed pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
80
75
80
77.5
LEFT
65
75
85
80
76.25

Speech audiometry revealed speech recognition ability of 64 percent in both ears.  The examiner indicated that the Veteran reported his hearing loss impacted ordinary conditions of daily life, including ability to work, because he could not hear or understand anything.  The results from the March 2015 audiological evaluation correspond to Level VII in both ears under Table VI.  Where hearing loss is at Level VII in both ears, a 40 percent rating is assigned under Table VII.  38 C.F.R. § 4.85, Table VI, VII (2016).  

The Veteran's wife and daughter testified in July 2017 that they would have to holler to get his attention and would have to face him so he would know they     were talking to him.  He would also have the television volume really loud.  

The preponderance of the evidence reflects that the Veteran's hearing loss was not of such severity so as to warrant a rating in excess of 50 percent under the rating criteria.  In fact, in continuing the 50 percent rating, the RO specifically noted that although there was improvement in the Veteran's condition in that he only met     the criteria for a 40 percent evaluation, the record as a whole did not show it was sustained or that it would be maintained under the ordinary conditions of life.  See April 2015 rating decision.  

The Board has considered whether exceptional patterns of hearing impairment are indicated in this case.  The criteria of 38 C.F.R. § 4.86 (b) are not met, however,     as neither the right or left ear displayed pure tone thresholds of 30 decibels or less    at 1000 Hertz and 70 decibels or more at 2000 Hertz, with each ear evaluated separately.  The criteria of 38 C.F.R. § 4.86(a) are met for both ears, since the March 2015 audiological test results showed pure tone thresholds of 55 decibels      or higher at each of the frequencies of 1000, 2000, 3000 and 4000, with each ear evaluated separately.  Under Table VIA, the March 2015 audiological test results correspond to a Level VI for the right ear and a Level VII for the left ear.  Using Level VII for the left ear and Level VI for the right ear, the applicable percentage is 30 percent under Table VII.  38 C.F.R. § 4.85.  As such, application of Table VI is more advantageous in this case. 

The Board recognizes that the Veteran had difficulty hearing people unless he looked at them and they spoke loudly, and that he had difficulty hearing the television unless the volume was very loud.  However, the rating criteria are designed to take into account testing that accurately measures difficulty hearing            in an objective way.  

Accordingly, the Board finds that during the entire rating period under appeal, the Veteran's bilateral hearing loss has not warranted a rating in excess of 50 percent, and that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training,     and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155     (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16 (a).

The Veteran was service-connected for bilateral hearing loss, rated as 50 percent disabling from August 2008; and for bilateral tinnitus, rated as 10 percent disabling from August 2008.  The Veteran's combined rating had been 60 percent since August 25, 2008.  Given that the only service-connected disabilities result from a common etiology with a combined rating of 60 percent, the schedular requirements set forth in 38 C.F.R. § 4.16 (a)(2) for consideration of TDIU have been met as of August 25, 2008. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Prior to his death, the Veteran asserted that he was seeking entitlement to a TDIU secondary to his bilateral hearing loss.  See September 2014 VA Form 21-526b.     He did not submit the VA Form 21-8940 when requested by the RO, but reported during the March 2015 VA examination that his hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work, because he could not hear or understand anything due to hearing loss and because his tinnitus interfered with concentration and communication.  The Veteran's wife and daughter testified in July 2017 that he stopped working as a self-employed barber in October 2013 as a result of Alzheimer's and that he was incapable of caring for himself.  

While the Board does not doubt that the Veteran's service-connected disabilities  had some effect on his employability, the preponderance of the evidence does not support the contention that his service-connected disabilities were of such severity so as to preclude his participation in any form of substantially gainful employment prior to his death.  In this vein, the Board notes that the Veteran's combined 60 percent rating for the service-connected bilateral hearing loss and tinnitus had been in effect since August 25, 2008, and that he worked for almost five years after that.  The Board also notes that there is no indication the Veteran stopped working as         a result of bilateral hearing loss and/or tinnitus, and the effects of nonservice-connected Alzheimer's disease cannot be considered in determining his entitlement to a TDIU.  Based on the foregoing, entitlement to a TDIU is not warranted.  

Although the Board sympathizes with the appellant, because the preponderance of the evidence is against the claim, entitlement to a TDIU must be denied.  

In reaching the above conclusions, the Board has considered the applicability of    the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.      Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 50 percent for bilateral hearing loss is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


